DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Simon on 1-28-2022.
The application has been amended as follows: In line 13 of claim 18, following “… loop through …” the following has been deleted: --the-- and the following has been added --a--. Line 13 of claim 18 should now read “… loop through a base; or …”
 
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 7 could either not be found or was not suggested in the prior art of record.  The subject matter not found was the combination of a toilet bowl defining an outlet; a base supporting the toilet bowl above a surface; a flush valve configured to switch between an open state and a closed state, the flush valve including an inlet; a noise reduction pipe extending between the outlet of 
The subject matter of the independent claim 18 could either not be found or was not suggested in the prior art of record.  The subject matter not found was the combination of a toilet bowl defining an outlet; a flush valve configured to switch between an open state and a closed state, the flush valve including an inlet; a noise reduction pipe extending between the outlet of the toilet bowl and the inlet of the flush valve, the noise reduction pipe including a first end coupled to the outlet of the toilet bowl and a second end coupled to the inlet of the flush valve, the noise reduction pipe 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blankenburg (US Patent No. 7,207,073) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a toilet bowl defining an outlet; a base supporting the toilet bowl above a surface; a flush valve configured to switch between an open state and a closed state, the flush valve including an inlet; a pipe (inherently reduction noise) extending between the outlet of the toilet bowl and the inlet of the flush valve, the noise reduction pipe including a first end coupled to the outlet of the toilet bowl and a second end coupled to the inlet of the flush valve, the noise reduction pipe defining a fluid flow path extending from the first end to the second end, the noise reduction pipe including one or more bends between the first end and the second end, and a vacuum source fluidly coupled to and positioned downstream from the flush valve.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754